Citation Nr: 0616448	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinea pedis, right foot.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis, left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1986 to June 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

During the course of the current appeal, the RO has taken 
actions on certain other pending issues, none of which are 
now on appeal.

In part, as a result of these interim actions, service 
connection is also now in effect for herniated nucleus 
pulposus, L-5/S-1 with left leg radiculopathy, rated as 40 
percent disabling; mucous membrane disease with allergic 
rhinitis and headaches, rated as 30 percent disabling; 
degenerative joint disease of the right elbow, rated as 10 
percent disabling; peptic ulcer disease and esophagitis, 
rated as 10 percent disabling; eczema of both hands, rated as 
10 percent disabling; and degenerative joint disease of the 
left elbow and laceration scar of the right elbow, each rated 
as noncompensably disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 21-4138 signed in July 2004, the veteran 
reported that his bilateral foot infection is manifested by 
continuous peeling, scaling and blisters on the toes, with 
constant pain, itching and blisters on the bottom as well as 
the top of both feet.  He noted that the condition would 
further increase in severity several times a year.  When the 
problems became worse, he not only used medications on his 
feet but on a daily basis.  He reported that the VA examiner 
had not actually examined his feet but only asked questions 
and looked at his feet while he stood there.  He then, and he 
and his representative later, specifically asked for another 
examination to include dermatological evaluation.

In the veteran's Substantive Appeal, he indicated that he had 
been treated regularly at the VA and asked that records be 
obtained; some of these are now in the file.  He also stated 
that the condition on both feet was rarely not in an 
exacerbated state.

A VA clinical notation in August 2004 was to the effect that 
the cream had not been very effective against the skin 
infection on his feet.  It was felt that he needed something 
stronger.

A subsequent private evaluative dermatological report dated 
in September 2004 indicated that the veteran had erythema 
with maceration and scaling in the web spaces of his toes.  
There was also scaling on both feet with some "deep seated 
blisters".  The examiner described the lesions as being of a 
moderate severity with associated signs of dryness and 
scaliness.  Medications included Triaminicolone cream.  It 
was noted that the veteran had also been treated in the past 
for fungus infection on his feet as well.

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813. 
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(28th ed. 1994) at 450.).  The Rating Schedule noted that 
unless otherwise provided, rate DCs 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Pursuant to the former criteria, under Diagnostic Code 7806 
for eczema, a 30 percent rating required that the disability 
be manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required that the condition be manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that DC 7813, for evaluation of 
dermatophytosis, to include ringworm of the feet, tinea 
pedis; of the inguinal area, tinea cruris; and of the nails, 
tinea unguium is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (effective prior to August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806). 38 C.F.R. § 
4.118, Diagnostic Code 7813 (2005).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

During the course of the current appeal, numerous revisions 
have taken place with regard to due process, and the 
obligation of VA to assist in development of the evidence and 
related circumstances.

The Board is also particularly mindful of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
regarding notice requirements.  Simply stated, based on the 
notice already provided to the veteran cited above, a further 
amended notice to the veteran might provide a basis to grant 
this claim.  

And overall, it has not been unequivocally shown that the 
content of the VCAA notice did not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005.

The Board finds that it is entirely appropriate to return the 
case for additional development of the evidence.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the 
right to submit 
additional evidence and 
argument on the matter or 
matters the Board has 
remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).  

His up-to-date VA and 
private treatment records 
should be obtained and 
added to the claims file.

The veteran should be 
asked to clarify his work 
situation, if any, and 
documentation should be 
acquired (with his 
direction and permission) 
from those resources, as 
well, if possible, to 
reflect his how feet 
problems have impacted 
his ability to work.  

2.  The veteran should be 
examined to determine the 
exact extent of all of 
his current bilateral 
dermatological problems 
involving all areas of 
his feet, to include all 
necessary testing.  
Measurements and concise 
descriptions of overall 
and specific involvement 
should be provided.  
Colored unretouched 
photos of both feet, tops 
and bottoms, should be 
taken and included in the 
file.  The examiner 
should identify and 
quantify the frequency, 
duration, and outbreaks 
of skin disease 
exacerbations, noting 
that the veteran has 
alleged that the 
exacerbations are now 
virtually continuous.  If 
when examined, the skin 
disorder is not at a 
stage identified by the 
veteran as one of his 
more disabling, the 
status at the time of the 
examination should be 
compared to other 
evidence of record 
including the veteran's 
comments in that regard.  
Clarification should be 
undertaken as to the 
nature of current 
medications, topical or 
otherwise; and to include 
whether steroidal 
preparations have been 
used, to what extent and 
with what success, etc.

A clear rationale for all 
opinions would be helpful 
and a discussion of the 
facts and medical 
principles involved would 
be of considerable 
assistance to the Board.  
Since it is important 
"that each disability be 
viewed in relation to its 
history [,]" 38 C.F.R. § 
4.1 (2005), copies of all 
pertinent records in the 
appellant's claims file, 
or in the alternative, 
the claims file, must be 
made available to the 
examiner for review.  

The RO must notify the 
veteran that it is his 
responsibility to report 
for any scheduled 
examination and to 
cooperate in the 
development of the claim.  
The consequences for 
failure to report for a 
VA examination without 
good cause may include 
denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 
(2005).  In the event 
that the veteran does not 
report for the 
aforementioned 
examination, 
documentation must be 
obtained which shows that 
notice scheduling the 
examination was sent to 
the last known address.  
It must also be indicated 
whether any notice that 
was sent was returned as 
undeliverable.

3.  The case should then 
be reviewed by the RO.  
If the decision remains 
unsatisfactory, a SSOC 
should be issued and the 
veteran and his 
representative should be 
afforded a reasonable 
opportunity to respond 
thereto.  The case should 
then be returned to the 
Board for further 
appellate review.  The 
veteran need do nothing 
further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


